J-S96011-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                       v.

ONE (1) 1988 FORD MUSTANG LX
AUTOMOBILE VIN 1FABP443JF259018
WITH FORD ENGINE
VIN1FACP42E8LF225606 AND COIL
WIRE AND ASSORTED ITEMS OF
PERSONAL PROPERTY

APPEAL OF: ANDY LARGE                                No. 226 WDA 2016


                Appeal from the Order Entered January 14, 2016
                 In the Court of Common Pleas of Butler County
              Criminal Division at No(s): CP-10-MD-0000054-2015


BEFORE: BENDER, P.J.E., BOWES, J., and SOLANO, J.

MEMORANDUM BY BENDER, P.J.E.:                   FILED DECEMBER 29, 2016

       Andy Large appeals pro se from the trial court’s January 14, 2016

order denying his “Motion in Opposition to Order of Forfeiture.”           Large

contends that the trial court erred by granting the Commonwealth’s petition

for forfeiture of certain property owned by Large because the forfeiture

petition was filed outside the 2-year statute of limitations. We affirm.

       In its brief to this Court, the Commonwealth provides a summary of

the facts and procedural history that culminated in Large’s filing of this

appeal:1

____________________________________________


1
  The trial court did not provide a factual or procedural history in its
Pa.R.A.P. 1925(a) opinion, and Large has only set forth, in his pro se brief, a
(Footnote Continued Next Page)
J-S96011-16


             On October 13, 2006[,] the Pennsylvania State Police
       executed a search warrant at 1103 Euclid School Road in Clay
       Township, Butler County. As a result of this search, the items of
       property that are the subject of this appeal were seized. The
       execution of this warrant was part of an investigation into a
       burglary, auto theft, and [a] “chop shop” ring operating in Butler
       County. Based on the totality of the circumstances of the case,
       the Commonwealth believed that these items constituted
       derivative contraband and were therefore forfeitable under the
       Motor Vehicle Chop Shop and Illegally Obtained and Altered
       Property Act[2] and/or Pennsylvania common law. In addition to
       the items at issue in this case, numerous other items were
       seized in the course of this investigation and ownership of these
       other items has been litigated in various proceedings, including
       before this Court [in] [Commonwealth v. Large, No.] 1335
       WDA 2008[, unpublished memorandum at 1-8 (Pa. Super. filed
       July 28, 2009)].

             On March 2, 2007[,] Large was charged with numerous
       offenses relating to his involvement in this criminal enterprise.
       On September 12, 2007[,] Large entered into an open plea
       agreement to four felony counts of owning, operating, or
       conducting a chop shop.3 On November 11, 2007, Large was
       sentenced to an aggregate sentence of six to twelve years of
       incarceration and ordered to pay a $300 fine and approximately
       $53,000 in restitution. Litigation not pertinent to the instant
       matter then ensued.
          3
           18 P.S. §1.3[, repealed and] now [found at] 18 Pa.C.S.A.
          §7702.

             The next event relevant for the purposes of this appeal
       occurred on February 17, 2015[,] when the Commonwealth filed
       a Petition for Forfeiture and Condemnation in the Court of
       Common Pleas of Butler County, which was docketed at CP-10-
       MD-54-2015. The following day, [the trial court] issued a Rule
       to Show Cause on [] Large and any other individual or entity
       with a possible claim on the property[,] to show [cause] why the
                       _______________________
(Footnote Continued)

cursory overview of the history underlying his appeal. Thus, we rely on the
Commonwealth’s more developed explanation.
2
    See 18 Pa.C.S. §§ 7701-7708.



                                            -2-
J-S96011-16


       Petition should not be granted. Although Large was served with
       this filing, there was no response. On January 8, 2016[,] the
       Commonwealth moved for an Order of Forfeiture, which was
       granted on January 11, 2016. On January 13, 2016[,] Large
       filed a Motion in Opposition to Order of Forfeiture…. In that
       Motion, Large alleged only that the Commonwealth’s February
       17, 2015 Petition had not been filed in a timely manner.

Commonwealth’s Brief at 2-4 (some footnotes omitted).

       On January 14, 2016, the trial court denied Large’s “Motion in

Opposition to Order of Forfeiture.” Large then filed a timely, pro se notice of

appeal with this Court.3 He also timely complied with the trial court’s order

to file a Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal, presenting the following, verbatim issue:

       On November 9th, 2006 property belonging to Andy Large was
       seized. An action of forfeiture was filed in 2015. Trial court
       erred in denying appellants motion in opposition to forfeiture due
____________________________________________


3
  We recognize “that, ordinarily, appeals from decisions in forfeiture actions
fall under the jurisdiction of the Commonwealth Court.” Commonwealth v.
Smith, 722 A.2d 167, 169 (Pa. Super. 1998) (citing, inter alia, 42 Pa.C.S. §
762 (vesting jurisdiction in the Commonwealth Court over appeals from final
orders entered by the trial court in civil actions commenced by the
Commonwealth government)). However, this Court has also “declined to
transfer an appeal to the Commonwealth Court where neither party timely
objected to the jurisdiction of the Superior Court[,]” and where the interests
of judicial economy weigh in favor of this Court’s retaining jurisdiction. Id.
(quoting Commonwealth v. Griffin, 595 A.2d 101, 104 (Pa. Super. 1991)).
Because neither party in the present case questions the jurisdiction of this
Court to hear Large’s appeal, any challenge on this basis is waived, and we
retain jurisdiction in the interest of judicial economy. Id. (citing Pa.R.A.P.
741(a) and General Municipal Authority v. Yuhas, 572 A.2d 1291, 1293
(Pa. Super. 1990) (stating that it is within a panel’s discretion to decline to
transfer a case even where the Commonwealth Court has exclusive
jurisdiction over matters raised on appeal if neither party objects to the
exercise of appellate jurisdiction by the Superior Court)).



                                           -3-
J-S96011-16


        to violation of procedural due process of law. An action of
        forfeiture was not commenced within the (2) year statute of
        limitation to do so according to 42 PaCSA § 5524.

Appellant’s Rule 1925(b) Statement, 3/7/16.

        In his brief to this Court, Large presents three claims for our review,

two of which are encompassed within the issue he preserved in his Rule

1925(b) statement. See Large’s Brief at 3 (stating two of his issues as: “Did

[the] Commonwealth violate [] Larges [sic] rights by filing for forfeiture

[]nine years after seizing [the] property?” and “Did [the trial court] err in

denying [] Large’s motion in opposition to forfeiture?”) (unnecessary

capitalization omitted). However, Large’s third issue, in which he claims that

the Commonwealth “should have returned [the] property to [] Large that

was not derivative contraband nor had nexus to [the] crime[,]” was not set

forth    in,   nor   suggested     by,   Large’s   Rule   1925(b)   statement.   Id.

(unnecessary capitalization omitted).          Thus, this claim is waived for our

review.4       See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the

Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.”).




____________________________________________


4
  We also note that Large did not raise this claim in his “Motion in Opposition
to Order of Forfeiture” filed on January 13, 2016. Therefore, it is waived on
this basis, as well. See Pa.R.A.P. 302(a) (“Issues not raised in the lower
court are waived and cannot be raised for the first time on appeal.”).




                                           -4-
J-S96011-16



      In regard to Large’s preserved claims, we are guided by the following

standard of review:

      The Court's review of a forfeiture proceeding is limited to
      examining whether the findings of fact made by the trial court
      are supported by competent evidence and whether the trial court
      abused its discretion or committed an error of law.

Commonwealth v. Funds in Merrill Lynch Account Owned by Peart,

777 A.2d 519, 523 n.2 (Pa. Cmwlth. 2001) (citing Strand v. Chester Police

Department, 687 A.2d 872 (Pa. Cmwlth. 1997)).

      Here, Large argues that the Commonwealth’s petition for forfeiture

was filed outside the 2-year statute of limitations and, therefore, the court

should have denied it. In rejecting Large’s argument, the court concluded

that he had waived this claim by failing to raise it in response to the

Commonwealth’s petition for forfeiture.       The court stressed that the

Commonwealth’s petition, as well as a Rule to Show Cause issued by the

court, were “served upon [Appellant] on or about February 24, 2015[,]” yet

Appellant never filed a response. Trial Court Opinion, 5/25/16, at 1. The

court further noted that,

      [o]nly after [it] issued the order granting forfeiture … on January
      11, 2016 did [Appellant] file a Motion in Opposition to Order of
      Forfeiture. In Commonwealth v. Romberger, 474 Pa. 190,
      378 A.2d 283, 286 (1977), the Supreme Court of Pennsylvania
      explains, “it is a fundamental doctrine in this jurisdiction that
      where an issue is cognizable in a given proceeding and it is not
      raised it is waived and will not be considered on a review of that
      proceeding.”




                                     -5-
J-S96011-16



Id. at 1-2 (one internal citation omitted).      For these reasons, the court

deemed Large’s challenge to the order granting forfeiture waived and,

consequently, it denied his “Motion in Opposition to Order of Forfeiture.”

      On appeal, Large offers no response to the trial court’s conclusion that

he waived his statute-of-limitations challenge to the Commonwealth’s

petition for forfeiture. Notably, Large acknowledges that he was served with

a copy of that petition. See Large’s Brief at 6. The record also reveals that

the forfeiture petition contained a “Notice to Answer Petition for Forfeiture

and Condemnation” that explicitly informed Large that he was “required to

file an answer to [the] petition, setting forth [his] title in, and right to

possession of, said property within thirty (30) days from the service

hereof….”   See Petition for Forfeiture and Condemnation, 2/17/15, at 1

(unnumbered; unnecessary capitalization omitted). The notice attached to

the petition further declared that “if [Large] fail[ed] to file said answer, a

decree of forfeiture and condemnation [would] be entered against said

property.” Id. (unnecessary capitalization omitted).

      Thus, it is clear that Large received explicit notice that he was required

to file an answer to the Commonwealth’s forfeiture petition, and he also was

informed that forfeiture would be granted if he failed to do so. Nevertheless,

Large made no effort to assert his claim that forfeiture was time-barred by

the statute of limitations until after the court issued the order granting

forfeiture in January of 2016, nearly one year after the Commonwealth’s

forfeiture petition was filed. Large offers no explanation for his failure to file

                                      -6-
J-S96011-16



a response to the Commonwealth’s petition, nor any argument that the court

erred by concluding that he waived his statute-of-limitations claim by failing

to do so. In light of this record, Large has not demonstrated that the trial

court abused its discretion or committed an error of law by denying his

“Motion in Opposition to Order of Forfeiture.”

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2016




                                     -7-